MEMORANDUM **
California state prisoner Alvin Ronnel Ross appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
Appellee contends that this court lacks jurisdiction because Ross failed to obtain a Certificate of Appealability. This contention is unpersuasive. See Rosas v. Nielsen, 428 F.3d 1229, 1232 (9th Cir.2005) (per curiam).
Ross contends that his petition was timely filed because he did not discover the factual predicate to his claims, which relate to the denial of clemency hearings to prisoners sentenced to life without the possibility of parole, until 2001. We conclude, however, that the factual predicate to Ross’ claims could have been discovered with due diligence no later than April 13, 1998. See 28 U.S.C. § 2244(d)(1)(D); see also Hasan v. Galaza, 254 F.3d 1150, 1154 n. 3 (9th Cir.2001) (stating that the statute of limitations begins to run when the prisoner knows, or through diligence could discover, the important facts, not when the prisoner recognizes their legal significance).
Because Ross is not entitled to statutory tolling, see Jiminez v. Rice, 276 F.3d 478, *724482 (9th Cir.2001), and he has not asserted that he is entitled to equitable tolling, we affirm the district court’s dismissal of his petition as time-barred.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.